                                                                     Case 2:18-cv-00412-APG-GWF Document 34 Filed 04/23/19 Page 1 of 2



                                                                 1   Christopher R. Miltenberger
                                                                     Nevada Bar No. 10153
                                                                 2   GREENBERG TRAURIG, LLP
                                                                     10845 Griffith Peak Drive, Suite 600
                                                                 3   Las Vegas, Nevada 89135
                                                                     Telephone: (702) 792-3773
                                                                 4   Facsimile: (702) 792-9002
                                                                     Email: miltenbergerc@gtlaw.com
                                                                 5
                                                                     Jeffrey P. Dunning
                                                                 6   Pro Hac Vice
                                                                     GREENBERG TRAURIG, LLP
                                                                 7   77 West Wacker Drive, Suite 3100
                                                                     Chicago, IL 60601
                                                                 8   Telephone: (312) 456-6612
                                                                     Facsimile: (312) 899-0351
                                                                 9   Email: dunningj@gtlaw.com
                                                                10   Counsel for Defendant PHWLV, LLC
                                                                11                                    UNITED STATES DISTRICT COURT
                                                                12                                        DISTRICT OF NEVADA
GREENBERG TRAURIG, LLP
                         10845 Griffith Peak Drive, Suite 600




                                                                13    Aladdin’s Eatery Systems, Inc., an Ohio          Case No. 2:18-cv-00412 APG-GWF
                             Telephone: (702) 792-3773
                             Facsimile: (702) 792-9002
                              Las Vegas, Nevada 89135




                                                                      corporation,
                                                                14                                                     STIPULATION AND [PROPOSED]
                                                                                         Plaintiff,                    ORDER TO EXTEND DEADLINE FOR
                                                                15    v.                                               DEFENDANT PHWLV, LLC TO
                                                                                                                       RESPOND TO AMENDED
                                                                16    PHWLV, LLC a Nevada limited liability            COMPLAINT FOR DECLARATORY
                                                                      company; and OPBIZ, LLC, Nevada                  JUDGMENT
                                                                17    limited liability company,
                                                                                                                       (First Request)
                                                                18                       Defendants.
                                                                19

                                                                20           Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Defendant PHWLV, LLC (“PHWLV”)
                                                                21   and Plaintiff Aladdin’s Eatery Systems, Inc (“Plaintiff”), by and through their respective counsel,
                                                                22   hereby stipulate and agree to extend the deadline for Defendant PHWLV to plead or otherwise
                                                                23   respond to Plaintiff’s Amended Complaint for Declaratory Judgment (Doc. #31) (“Amended
                                                                24   Complaint”) until May 27, 2019, and request that the Court enter an Order approving the same.
                                                                25           On March 22, 2019, the Court entered an Order (Doc. #30) granting PHWLV’s Motion to
                                                                26   Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Doc. #21), and
                                                                27   providing Plaintiff until April 12, 2019 to file an Amended Complaint.
                                                                28                                               Page 1 of 2
                                                                     ACTIVE 43077363v1
                                                                     Case 2:18-cv-00412-APG-GWF Document 34 Filed 04/23/19 Page 2 of 2



                                                                 1           On April 12, 2019, Plaintiff timely filed its Amended Complaint (Doc. #31).
                                                                 2           PHWLV has requested an extension of time of 30 days, until May 27, 2019, in which to
                                                                 3   further analyze Plaintiff’s claims and prepare an appropriate response. This is PHWLV’s first
                                                                 4   request for an extension of its deadline to respond to the Amended Complaint. Plaintiff has
                                                                 5   agreed to the requested extension as a matter of professional courtesy.
                                                                 6           This stipulation is entered into in good faith and is not intended to delay these
                                                                 7   proceedings. The parties will not be prejudiced by this Stipulation and the parties are in
                                                                 8   agreement with respect to PHWLV’s requested extension. Based on the foregoing, good cause
                                                                 9   exists to grant PHWLV’s request and the parties respectfully request that the Court enter an
                                                                10   order extending the deadline for PHWLV to plead or otherwise respond to the Amended
                                                                11   Complaint until May 27, 2019.
                                                                12   Dated: April 23, 2019                         Dated: April 23, 2019
GREENBERG TRAURIG, LLP
                         10845 Griffith Peak Drive, Suite 600




                                                                13
                             Telephone: (702) 792-3773
                             Facsimile: (702) 792-9002
                              Las Vegas, Nevada 89135




                                                                     By: /s/ Christopher R. Miltenberger           By: /s/ Edward T. Saadi
                                                                14
                                                                     _ Christopher R. Miltenberger                 _ Edward T. Saadi, Esq.
                                                                15      Nevada Bar No. 10153                           Pro Hac Vice
                                                                        GREENBERG TRAURIG, LLP                         EDWARD T. SAADI, LLC
                                                                16      10845 Griffith Peak Drive                      970 Windham Court, Suite 7
                                                                        Suite 600                                      Boardman, OH 44512
                                                                17      Las Vegas, NV 89135
                                                                                                                       Jeffrey A. Cogan
                                                                18
                                                                         Jeffrey P. Dunning                            Nevada Bar No. 4569
                                                                19       Pro Hac Vice                                  JEFFREY A. COGAN, ESQ., LTD.
                                                                         GREENBERG TRAURIG, LLP                        6900 Westcliff Drive, Suite 502
                                                                20       77 West Wacker Drive, Suite 3100              Las Vegas, Nevada 89145
                                                                         Chicago, IL 60601
                                                                21                                                     Attorneys for Plaintiff Aladdin’s Eatery
                                                                          Attorneys for Defendant PHWLV,               Systems, Inc.
                                                                22        LLC
                                                                23

                                                                24                                                    IT IS SO ORDERED:

                                                                25                                                    ______________________________________
                                                                26                                                    UNITED STATES
                                                                                                                      MAGISTRATE/DISTRICT JUDGE
                                                                27                                                            April 24, 2019
                                                                                                                      DATED: ____________________
                                                                28                                               Page 2 of 2
                                                                     ACTIVE 43077363v1
